       Case 1:21-cr-00028-APM Document 230 Filed 06/09/21 Page 1 of 1


NOTICE OF APPEARANCE IN A CRIMINAL CASE



                                   CLERK'S OFFICE
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                               WASHINGTON, D.C. 2OOO1


UNITED STATES OF AMERICA


         VS                                         Criminat Number 21        -cr-2$-APM

Jason Dolan
              (Defendant)




TO:     ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT I APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.


I AM   APPEARING lN THIS ACTION           AS:   (Ptease check one)


 T       CJA                 T     RETAINED                FEDERAL PUBLIC DEFENDER




                                           PLEASE PRINT THE FOLLOWING INFORMATION


                                          Michael T. van der Veen 75616
                                                        (Attorney & Bar lD Number)

                                          van der Veen, O'Neill, Hartshorn and Levin
                                                               (l.irm Name)

                                          1219 Spruce Street

                                          Philadelphia
                                            (cit0
                                                               PA                19107
                                                                (State)          (zip)

                                          215-546-1000
                                                           (lelephone Number)
